DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 5, 8, 9 and 12 drawn to a method of processing a composite comprising a first layer and an added layer, by heat, by solvent, or both; and by perforating a surface of the layer, classified in various subclasses of B29B/17+, B32B38+ and C08J+.
II. Claims 1, 6, 7, 10 and 11, drawn to a method of processing a composite comprising a first layer, an added layer, and an adhesive layer in between, by heat, by solvent, or both; and by reheating or adding additional solvent, classified in various subclasses of B29B/17+, B32B38+ and C08J+.
III. Claims 13 - 16, drawn to a method of processing randomly shaped pieces of composite by restraining the pieces on a common surface by impaling them with pins/hooks/teeth and/or vacuum and shaving or abrading the added layer of the composite, classified in various subclasses of B29B/17+, B32B38+ and C08J+.
IV. Claims 13, 17 and 18, drawn to a method of processing randomly shaped pieces of composite by restraining the pieces on a first roller and removing the added layer of the composite with a second roller comprising an abrasive surface, classified  in various subclasses of B29B/17+, B32B38+ and C08J+.
V. Claims 19 - 34, drawn to a method of processing a composite by reducing the tackiness of the adhesive layer of the composite by various methods including irradiation, addition of granules, heat, pressure, etc., classified in various subclasses of B29B/17+, B32B38+ and C08J+.
VI. Claims 35 - 38, drawn to a process of incorporating recycled composite with new composite to make a textile sheet and adding fibers or attaching the sheet to additional sheets, classified in various subclasses of B29B/17+, B32B38+ and C08J+.
VII. Claims 39 - 42, drawn to a method of processing a composite by reducing the tackiness of the adhesive layer of the composite and removing the adhesive and parts of the first layer of the composite, classified in various subclasses of B29B/17+, B32B38+ and C08J+.

The inventions are independent or distinct, each from the other because:
Inventions I - VII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design, mode of operation, function, and effect since each Group is directed to a different process of recycling a composite, such as by heat or solvent and perforating a surface or by reheating or adding additional solvent or by impaling pieces of composite on a surface and shaving or by using two rollers or by reducing tackiness or by blending recycled composites sheets with other sheets or by removing adhesive or by removing both adhesive and first layer; and the Groups also recite different composites, including  composites made of 2 layers and composites made of 3 layers. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Election
This application contains claims directed to the following patentably distinct species:

(1) Method to alter the pressure sensitive adhesive in Group V:
(a) neutralizing its tackiness (claim 20); or
(b) altering its physical and/or chemical properties (claim 21): or
(c) exposing it to UV radiation to increase cross-linking and harden the adhesive (claims 22 and 24); or
(d) exposing it to UV-C radiation (claim 23); or
(e) electron-beam processing (claim 25); or
(f) heating to char the adhesive and neutralize the tackiness (claim 26); or 
(g) coating the adhesive with granules and pressing (claims 27 and 28); or
(h) coating the adhesive with granules and applying heat and pressure (claim 29).

(2) Type of composite in Group V:
(a) vinyl faced floor tile (claim 30); or 
(b) textile layer, textile backing attached to the textile layer and adhesive covering the backing (claim 31); or
(c) a flooring tile (claim 32).

(3) Further processing of the recycled composite containing the altered adhesive in Group V:
(a) cutting, shredding or grinding (claim 33); or
(b) separating fine ingredients from coarse ingredients (claim 34).

(4) Incorporating recycled raw material with new composite in Group VI:
(a)  new composite is a textile sheet and adding fibers to the recycled material (claim 36); or
(b) new composite is a textile sheet and adhesively attaching the textile sheet to a secondary sheet containing the recycled raw material (claim 37); or
(c) new composite is a fibrous textile sheet and adding a layer of the recycled raw material between 2 new textile layers and needling to produce the fibrous textile sheet (claim 38).

(5) Removal of adhesive in Group VII:
(a) by abrading or shaving off (claim 41); or
(b) by exposure to UV radiation (claims 42 - 44); or
(c) by using electron-beam processing (claim 45).

The species are independent or distinct because the various species are mutually exclusive compounds with distinct properties and functionalities in the art. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765